In the
                        Missouri Court of Appeals
                                 Western District
DOROTHY J. SODERHOLM AND                     )
BEVERLY A. SODERHOLM,                        )
                                             )   WD77626
               Appellants,                   )
                                             )   OPINION FILED: April 21, 2015
v.                                           )
                                             )
DUANE L. NAUMAN AND MARTHA                   )
ANN NAUMAN,                                  )
                                             )
              Respondents.                   )

               Appeal from the Circuit Court of Holt County, Missouri
                        The Honorable Roger M. Prokes, Judge

Before Division Two: Lisa White Hardwick, Presiding Judge, Victor C. Howard, Judge
                           and Cynthia L. Martin, Judge


       Dorothy J. Soderholm and Beverly A. Soderholm (the "Soderholms") appeal a trial

court judgment which concluded that Duane L. Nauman and Martha Ann Nauman (the

"Naumans") acquired .6 acres of the Soderholms' property through adverse possession.

The Soderholms assert that the trial court erred by (1) failing to consider their motion to

reopen the evidence following remand from an earlier appeal; (2) refusing to permit

admission of official aerial photos into evidence; (3) determining a boundary location for
the adversely possessed tract without a further evidentiary hearing; (4) concluding that

the Naumans established each element of adverse possession because the judgment was

not supported by the evidence given a dispute about the boundary location; and (5) failing

to conclude that the Naumans were estopped to assert adverse possession. Finding no

error, we affirm.

                                         Factual and Procedural History

          This case is on appeal for a second time. In Soderholm v. Nauman, 409 S.W.3d
382 (Mo. App. W.D. 2013) ("Soderholm I"), we reversed the portion of the trial court's

judgment which found that the Naumans failed to establish certain essential elements of

an adverse possession claim involving a .6 acre tract of land.1 We remanded the case for

further findings.

Proceedings Prior to Remand2

          The parties dispute ownership of a strip of approximately .6 acres of farm land in

Holt County, situated between the Soderholms' and Naumans' properties (the "Soderholm

Tract" and the Nauman Tract," respectively). The Soderholm Tract is a twenty-eight acre

parcel generally located immediately west of the north-south center line of Section 1,

Township 62, Range 39. Squaw Creek is the tract's west property line. The northern

portion of the Soderholm Tract's east property line abuts the Nauman Tract.                                             The

southern portion of the Soderholm Tract's east property line abuts a parcel owned by the

Corbin Family (the "Corbin Tract").

          1
              Soderholm I affirmed the trial court's judgment regarding other claims that are not the subject of this
appeal.
          2
          We draw our discussion of the proceedings prior to remand primarily from the opinion in Soderholm I
without further attribution.

                                                               2
       The Nauman family originally owned the Soderholm Tract. In 1952, Glen and

Thelma Nauman, Duane Nauman's parents, conveyed the Soderholm Tract by warranty

deed to John and Julie Andes. John and Julie Andes deeded the tract to Lucy Andes in

1958. Lucy Andes owned the tract from 1958 to 1996 and leased it to Pete Nauman, a

distant relative of Duane Nauman, from 1973 to 1996 to farm. In 1996, the tract was

conveyed to the Soderholms, a transaction that was negotiated with the assistance of John

Schoonover.          No survey of the tract was prepared at the time of the Soderholms'

purchase. The Soderholms leased the tract to Schoonover from 1996 to 2006 to farm. In

2006, the Soderholms began leasing the tract to Ryan Meyerkorth.

       Duane Nauman's parents owned the Nauman Tract until 1981, when Thelma

Nauman conveyed the tract by quitclaim deed to Duane Nauman and his brother Glen

Nauman. Glen Nauman conveyed his interest in the Nauman Tract to Duane and Martha

Nauman by quitclaim deed in 1993.

       The property dispute between the Soderholms and the Naumans began in 2007

after the Soderholms ordered a survey of the Soderholm Tract. The survey revealed that

the true boundary between the Soderholm Tract and the Nauman Tract was

approximately forty-five feet east of the property line claimed by the Naumans. The strip

of land between the true property line and the property line claimed by the Naumans

contains about .6 acres.3

       In August 2010, the Soderholms filed suit against the Naumans seeking to quiet

title in the .6 acre tract. The Naumans responded with a counterclaim seeking adverse

       3
           A map that was introduced into evidence at trial is reproduced in the opinion in Soderholm I.

                                                          3
possession of the .6 acre tract.     The Soderholms generally denied the Naumans

counterclaim but did not assert any affirmative defenses to the claim of adverse

possession. The matter proceeded to a trial to the court on December 7, 2011.

      At trial, Duane Nauman testified that, sometime between 1954 and 1956, John

Andes carved a ditch that began at the north side of the Soderholm Tract. The ditch ran

north to south between the Soderholm Tract and the Nauman Tract and was intended to

prevent dirt from washing down onto the Soderholm Tract. Duane Nauman said that he

and John Andes treated the ditch as the property line between the tracts. The ditch was

located about forty-five feet west of the true property line revealed by the 2007 survey.

Duane Nauman said there was never a fence line between the tracts but that over time

trees grew up on the Soderholm side of the ditch. About ten years before trial, Duane

Nauman said he had the trees bulldozed because they had begun to encroach upon the

Nauman Tract. Duane Nauman testified that he and Glen Nauman farmed the .6 acre

tract since at least 1981. Duane Nauman said that he alone farmed the .6 acre tract after

he acquired Glen Nauman's interest in the Nauman Tract in 1993 and that no one other

than the Naumans claimed ownership of the .6 acre tract between 1981 to 2007. After the

2007 survey, Meyerkorth (the Soderholms' tenant) attempted to plant crops on the .6 acre

tract up to the true boundary, but Duane Nauman testified that on each occasion, he

would remove Meyerkorth's crops and plant his own crops on the tract.

      Pete Nauman testified that either a hedgerow or tree line marked what he believed

to be the property line between the Soderholm Tract and the Nauman Tract when he

leased the Soderholm Tract from Lucy Andes between 1973 to 1996. Pete Nauman said

                                           4
he never had a dispute or even a conversation with Duane Nauman about where the

property line between the tracts was located. He said there was no need to do so, as no

one disagreed with the location of the property line. Pete Nauman's testimony about the

location of the hedgerow or tree line was consistent with Duane Nauman's testimony

about the location of trees that grew up on the Soderholm side of the ditch created by

John Andes in the mid-1950's.

       Schoonover testified that there was an old fence line between the Soderholm Tract

and Nauman Tract when he helped the Soderholms purchase the tract in 1996.

Schoonover said the old fence line was overgrown with trees and brush and that after the

Soderholms bought the property, he farmed right up to the fence line. Schoonover said

he never had a dispute or even a discussion with Duane Nauman about where the

property line was located because there was no question about the boundary between the

two tracts. Schoonover's testimony about the location of the fence line overgrown with

trees and brush was consistent with Duane Nauman and Pete Nauman's testimony about

the location of the trees and hedges marking the property line.

       Meyerkorth testified that there was no fence line or tree line separating the

properties when he first inspected the Soderholm Tract in 2006. Meyerkorth said that

there was a visible field edge between the properties located about forty-five feet west of

the true boundary revealed by the 2007 survey. Prior to the 2007 survey, Meyerkorth

testified that he and Duane Nauman always observed the field edge as the boundary

between the two tracts. The location of the field edge described by Meyerkorth was



                                             5
consistent with Duane Newman's testimony about the removal of trees in the same

location approximately ten years prior to trial.

       Adam Teale, who conducted the 2007 survey for the Soderholms, said he noticed

a field edge between the Soderholm Tract and the Nauman Tract located about forty feet

west of the true boundary line.

       On January 17, 2012, the trial court entered a judgment in favor of the Soderholms

("Judgment I"). The trial court quieted title to the .6 acre tract in favor of the Soderholms

and correspondingly found that the Naumans failed to establish that they had acquired

title to the .6 acre tract by adverse possession. Judgment I did not make express findings

on each of the required elements of an adverse possession claim but limited its analysis to

the "exclusive" and "open and notorious" elements. The trial court found that "the

substantial lack of any form of boundary monuments precludes findings that any

possession was open and notorious, or exclusive . . . ." Soderholm I, 409 S.W.3d at 389.

The trial court also found that "prior to the . . . survey in 2007, neither the Soderholms,

the Corbins, the Naumans, or the predecessor to the Soderholm[s], had given much

thought to the location of the boundaries." Id.

       In Soderholm I, we concluded that these factual findings were supported by no

evidence. We found that "[c]ontrary to the court's conclusion, the evidence presented at

trial established that all the parties not only had 'thought' about the location of the

boundary claimed by the Naumans, but that they all had a clear and mutual understanding

as to the boundary's location." Id. We additionally found that while witnesses "differed

in their physical descriptions of the boundary, these differences did not establish a

                                              6
misunderstanding as to the location of the boundary claimed by the Naumans" and that

"[n]ot one witness indicated any uncertainty as to the location of the boundary." Id. at

389-90 (emphasis in original). Finally, we concluded that no evidence in the record

supported a finding that there was a substantial lack of any form of boundary monuments

because "although the monument's character changed over the years, the monument's

location has always been fixed." Id. at 391 (emphasis in original).

       Though we found error because no evidence supported the trial court's stated bases

for concluding that two elements of an adverse possession claim were not established by

the Naumans, we did not go so far as to enter judgment in favor of the Naumans on their

adverse possession claim. Rather, we held:

       While the circuit court was not required to state all of its reasons for ruling
       against the Naumans on their adverse possession counterclaim, the only
       bases articulated by the court are unsupported by the evidence.
       Consequently, because the entire basis of the court's decision is not
       reflected in its judgment, we are unable to discern whether the court's
       factual errors identified in this opinion entitle the Naumans to relief.
       Because of this uncertainty, we reverse and remand the Naumans's adverse
       possession counterclaim against the Soderholms for further findings.
Id. (emphasis added).

Proceedings on Remand

       On remand, the trial court conducted a hearing on January 8, 2014, and afforded

the parties thirty days to file "suggestions" supporting their respective positions on

Naumans' claim for adverse possession.        The Naumans timely filed suggestions in

support of the entry of judgment in their favor on the adverse possession claim,

summarizing the evidence in the trial record which supported each of the essential


                                             7
elements of an adverse possession claim. The Soderholms did not file suggestions in

support of the entry of judgment in their favor on the Naumans' adverse possession claim.

Instead, the Soderholms filed a pleading entitled "Motion" on February 20, 2014. The

pleading sought an order "directing the taking of additional evidence" in the case.

Besides referencing Duane Nauman's trial testimony where he mentioned that he had

photographs evidencing his activities on the .6 acre tract, the Soderholms' motion did not

identify any other evidence they wished to add to the trial record. The Soderholms did

not file a notice setting their motion for hearing until March 3, 2014, which notice

purported to schedule a hearing for April 2, 2014. The Soderholms' motion to reopen the

trial record, and their notice of hearing on the motion, were both filed after the deadline

to file "suggestions" on the merits of the Naumans' adverse possession claim had expired.

       The trial court entered judgment on March 5, 2014 ("Judgment II"). Judgment II

found in favor of the Naumans on their adverse possession claim and correspondingly

found that the Soderholms had no legal right, title or interest in the .6 acre tract. In

Judgment II, the trial court found that:

       Upon review of the record and consideration of the decision of the Court of
       Appeals and the briefs filed by the parties following remand, this Court
       finds that, with this case having been fully tried on all claims, there is no
       need for additional testimony or other evidence on the issue of adverse
       possession remanded to this Court for resolution.
The trial court also found that "[t]he Naumans satisfied each of the elements necessary to

establish adverse possession of the .6 acres, and their evidence of adverse possession is

not only substantial, there is little or no credible evidence to the contrary." The trial court



                                              8
then described the evidence on which it relied to find that each of the essential elements

of an adverse possession claim had been established.

       The Soderholms filed post-trial motions for a new trial, to vacate Judgment II and

reopen the record, and to amend the judgment. The trial court denied the post-trial

motions following a hearing.

       The Soderholms filed this timely appeal.

                                   Standard of Review

       "In a court-tried case, this court will affirm the judgment of the trial court unless

there is no substantial evidence to support it, it is against the weight of the evidence, it

erroneously declares the law, or it erroneously applies the law." Murphy v. Holman, 289
S.W.3d 234, 237 (Mo. App. W.D. 2009) (citing Murphy v. Carron, 536 S.W.2d 30, 32

(Mo. banc 1976)). "All evidence favorable to the judgment and all inferences to be

drawn from the evidence are accepted as true, and all contradictory evidence is

disregarded."    Underwood v. Hash, 67 S.W.3d 770, 774 (Mo. App. S.D. 2002).

"Credibility of the witnesses and the weight to be given to their testimony is for the trial

court, which is free to believe none, part, or all of the testimony of any witness." Id.

                                          Analysis

       The Soderholms assert five points on appeal. We address points one and two

together, points three and four together, and point five separately.

                                      Points I and II

       The Soderholms argue in their first point on appeal that the trial court erred by

failing to permit them to admit aerial photographs into evidence because they were an

                                              9
admissible government record pursuant to section 490.2204 and because they were

relevant to the location of the boundary between the Soderholm Tract and the Nauman

Tract. They argue in their second point on appeal that the trial court erred because it

failed to hear and consider their motion to reopen the record before entering Judgment II.

Both points involve the discretion of the trial court to reopen the evidence.

       "An appellate court will not interfere with a trial court's decision to reject a party's

motion to reopen a case for additional evidence unless an abuse of discretion appears."

Forney v. Missouri Bridge & Concrete, Inc., 112 S.W.3d 471, 475 (Mo. App. W.D.

2003). Likewise, "[a] trial court has considerable discretion in admitting or excluding

evidence [and this court] will reverse the trial court's decision regarding the admission of

evidence only if the trial court abused its discretion." Hall v. Utley, 443 S.W.3d 696, 709

(Mo. App. W.D. 2014). "The trial court abuses its discretion when its ruling is clearly

against the logic of the circumstances then before the court and is so unreasonable and

arbitrary that it shocks one's sense of justice and indicates a lack of careful

consideration." Id.

       In their second point on appeal, the Soderholms argue that the trial court abused its

discretion because it failed to "hear and consider" their motion to reopen the evidence

before entering Judgment II. This point is without merit. In Judgment II, the trial court

held that:

       Upon review of the record and consideration of the decision of the Court of
       Appeals and the briefs filed by the parties following remand, this Court
       finds that, with this case having been fully tried on all claims, there is no

       4
           All statutory references are to RSMo 2000, as supplemented, unless otherwise noted.

                                                         10
       need for additional testimony or other evidence on the issue of adverse
       possession remanded to this Court for resolution.

(Emphasis added.) Plainly, the trial court heard, considered, and denied the Soderholms'

motion to reopen the evidence--the only "brief" the Soderholms filed following remand.

The Soderholms do not contend on appeal that the trial court abused its discretion in

denying their motion to reopen the evidence.

       Point two on appeal is denied.

       In their first point on appeal, the Soderholms argue that the trial court abused its

discretion by refusing to admit official aerial photographs marked as Exhibit 101 into the

trial record. The Soderholms' point on appeal fails to mention that the effort to "admit"

this evidence was not made until the hearing on the Soderholms' post-trial motions

following the entry of Judgment II.

       We have already explained that the trial court acted within its discretion to deny

the Soderholms' request to reopen the trial record. The Soderholms do not contend in

their first point on appeal that the trial court abused its discretion in this regard. They

claim error based solely on the fact that an evidentiary foundation for the photographs

was established by statute and the photographs were relevant to a contested issue.

Admissibility of the photographs is immaterial, however, unless the trial court abused its

discretion in refusing to reopen the trial record.

       Moreover, the Soderholms acknowledged during the hearing on their post-trial

motions that Exhibit 101 was not newly discovered evidence that was unavailable to

them at the time of trial. "Courts cannot reopen cases merely because a party has had a


                                              11
change of heart regarding the importance of evidence it chose not to introduce when it

first had the opportunity to do so." Lay v. P & G Health Care, Inc., 37 S.W.3d 310, 328

(Mo. App. W.D. 2000).

      Point one on appeal is denied.

                                    Points III and IV

      The Soderholms argue in their third point on appeal that the trial court erred in

concluding that the Naumans established an uncontested boundary location for the .6 acre

tract without a further evidentiary hearing because this court "misread" the evidence in

Soderholm I when it concluded that all parties agreed about the boundary location. The

Soderholms argue in their fourth point on appeal that the trial court erred in entering

judgment in favor of the Naumans' claim for adverse possession because the evidence

was contested about the boundary line for the .6 acre tract and, thus, could not support a

finding that each of the essential elements of adverse possession had been established.

Both points address the sufficiency of the evidence to support the entry of judgment in

favor of the Naumans based on alleged contested evidence regarding the location of the

line treated as the boundary between the Soderholm Tract and the Nauman Tract.

      In their third point on appeal, the Soderholms repeat the refrain that the trial record

should have been reopened by claiming that the trial evidence "has been misinterpreted . .

. to indicate that all of the witnesses agreed with Duane Nauman's claim about the

location of the boundary between his farm and the Soderholms'." [Soderholms' Brief, p.

26] The Soderholms correctly recognize that we held in Soderholm I that "[n]ot one

witness indicated any uncertainty as to the location of the boundary.            Indeed the

                                            12
Soderholms have never argued to the contrary at trial, or an appeal." 409 S.W.3d at 390.

The Soderholms obviously disagree with this determination.                                       However, this

determination constitutes the law of the case. "The law of the case doctrine governs

successive appeals involving the same issues and facts." Ironite Products Co., Inc. v.

Samuels, 17 S.W.3d 566, 570 (Mo. App. E.D. 2000). "Under this doctrine, the appellate

decision becomes the law of the case in a subsequent proceeding in the same cause and

precludes re-examination of issues decided in the original appeal." Id. "This rule applies

to matters decided by the appellate court's opinion, either directly or by implication." Id.

         Because the Soderholms' claim of error amounts to nothing more than an

expression of disagreement with an appellate determination that is the law of the case, the

point is without merit.5

         Point three on appeal is denied.

         In their fourth point, the Soderholms' generally allege that the Naumans "failed to

establish each element of their adverse possession claim" because the evidence about the

location of the line treated by the parties as the boundary between the Soderholm Tract

and the Nauman Tract was "misinterpreted" and contested. We have already explained

the futility of the Soderholms' present disagreement with our determination in Soderholm




         5
           The law of the case in Soderholm I was limited, of course, to determinations regarding the evidence in the
trial record. We are not suggesting that the law of the case doctrine would have precluded the trial court from
exercising its discretion to reopen the trial record on remand to consider additional evidence regarding the line
treated as the boundary between the Soderholm Tract and the Nauman Tract, given our general mandate remanding
for "further findings." Soderholm I, 409 S.W.3d at 391. As we have observed, however, the trial court declined to
reopen the trial record--a matter within its discretion, and as to which the Soderholms have not claimed an abuse of
discretion on appeal.

                                                         13
I that the evidence at trial reflected no disagreement about the location of the line treated

by all as the boundary between the Soderholm Tract and the Nauman Tract prior to 2007.

       It is true, of course, that on remand, the trial court remained bound to determine

whether each of the essential elements of the adverse possession claim had been

established by the Naumans. To prevail on a claim of adverse possession, a claimant

must prove by a preponderance of the evidence that his possession of the tract of land

was: (1) hostile, (2) actual, (3) open and notorious, (4) exclusive, and (5) continuous for a

period of ten years. Luttrell v. Stokes, 77 S.W.3d 745, 750 (Mo. App. S.D. 2002). The

claimant has the burden of proving each element and failure to prove any one element

will defeat the claim. Id.

       Though the trial court was bound on remand by our determination that the location

of the line treated as the boundary between the parties' tract was uncontested prior to

2007, that determination did not dictate other factual findings the trial court was required

to make to determine whether each element of an adverse possession claim had been

established. "A general remand leaves all issues open to consideration for the trial court

after remand." Ironite Products Co., Inc., 17 S.W.3d at 570. "The opinion is part of the

mandate and must be used in interpreting the mandate." Id. "[A] general remand has the

effect of a direction to proceed in accordance with the holdings entered by the opinion of

the appellate court as the law of the case." Id. (internal quotations omitted).

       The trial court abided by our mandate on remand. Judgment II reflects "further

findings" required to determine whether each of the essential elements of the claim of

adverse possession had been established, while accepting as the law of the case our

                                             14
determination that the uncontested trial evidence established the line treated as the

boundary between the Soderholm Tract and the Nauman Tract prior to 2007.                                         The

Soderholms' fourth point on appeal does not take issue with any of the trial court's

"further findings" and claims only that the essential elements of adverse possession were

not established because the evidence regarding the line treated as the boundary between

the parties' tracts prior to 2007 was "misinterpreted" and contested. We have already

explained that based on the evidence presented at trial, our holding in Soderholm I

regarding the uncontested location of the line treated as the boundary between the tracts

prior to 2007 is the law of the case. While the trial court had the discretion to reopen the

record to entertain additional evidence regarding location of this line, it was not required

by our mandate to do so.6 Once again, the Soderholms do not claim that the trial court

abused its discretion in refusing to reopen the trial record.

         Point four on appeal is denied.

                                                      Point V

         In their fifth point on appeal, the Soderholms argue that the trial court erred as a

matter of law because the Naumans were estopped to claim adverse possession over the

.6 acre tract because Duane Nauman's parents would have been estopped to assert such a

claim.




         6
           The Soderholms cite Kinder v. Kinder, 777 S.W.2d 339 (Mo. App. W.D. 1989) and Wetherbee, Ltd. v.
Allred, 969 S.W.2d 756 (Mo. App. W.D. 1998) for the proposition that the trial court needed to hear additional
evidence regarding the Naumans' adverse possession claim in order to reach a rational result. Those cases do not
stand for that proposition but instead illustrate that an appellate court will only use its Rule 84.14 authority to
modify a judgment when no further factual adjudication is necessary.

                                                         15
      The Soderholms have not preserved this claim of error for appellate review.

"Estoppel is an affirmative defense." Exchange Nat. Bank of Jefferson City v. Wolken,

819 S.W.2d 45, 48 (Mo. banc 1991) (citing Rule 55.08). Rule 55.27(a)7 provides that

"[e]very defense, in law or fact, to a claim in any pleading, whether a claim,

counterclaim, cross-claim, or third-party claim, shall be asserted in the responsive

pleading thereto . . . ." The Soderholms did not assert estoppel as an affirmative defense

in their answer to the Naumans' counterclaim for adverse possession. In fact, they first

raised the defense in their post-trial motions filed following the entry of Judgment II.

Failure to timely plead an affirmative defense constitutes a waiver of the defense.

Bateman v. Platte County, 363 S.W.3d 39, 42 (Mo. banc 2012).

      In any event, there is no merit to the newly asserted defense. The Soderholms

argue that since Duane Nauman's parents conveyed the Soderholm property to the Andes

(the Soderholms' predecessors in title), and since the Naumans acquired their interest in

the Nauman Tract by quitclaim deed, the Naumans should be estopped to claim adverse

possession over the .6 acre tract because Duane Naumans' parents would have been

estopped to do so. In other words, the Soderholms argue that as a matter of law, a

grantor's successor, who is a member of the grantor's family, is precluded from claiming

adverse possession from the grantee's successors.

      The Soderholms acknowledge that no Missouri authority supports this principle of

law but claim that, given the chance, the Missouri Supreme Court would adopt the

principle as outlined in Carrozza v. Carrozza, 944 A.2d 161, 166 (R.I. 2008). Carrozza

      7
          All references to Rules are to Missouri Court Rules, Volume I -- State, 2014, unless otherwise noted.

                                                         16
does not state the Soderholms' proposed rule, however, and instead holds only that the

original grantor "who transfers freely his interest in certain real property cannot, at some

later date, reassert the validity of his title in the property against a grantee or the grantee's

successors in interest."           Carrozza, 944 A.2d at 166.                 Duane Nauman's parents, the

original grantors, are not parties to this case. The rule as outlined in Carrozza would

have no application here even were it to be adopted in Missouri.

         Moreover, two Missouri cases, Lancaster v. Neff, 75 S.W.3d 767 (Mo. App. W.D.

2002) and Keokuk Inv. Co. v. Doerhoff, 530 S.W.2d 507 (Mo. App 1975), suggest that

Missouri courts would not adopt the rule outlined in Carrozza. Both cases state the

general principle that a "grantee may not be deprived of his title to the land by the

retention of possession by [the] grantor for any length of time whatever, unless sufficient

notice was given him of the cessation of the presumed friendly possession and the

beginning of a hostile possession." Lancaster, 75 S.W.3d at 772; Keokuk Inv. Co., 530
S.W.2d at 509 (emphasis added). This holding clearly anticipates that even as between

an original grantor and his or her grantee, hostile possession by the grantor could

commence sufficient to later claim title by adverse possession if sufficient notice is

afforded to the grantee. Moreover, both cases point out that the constraint of

commencement of hostile possession absent sufficient notice "is held to obtain only

between the original grantor and grantee and not between their grantees or successors."

Lancaster, 75 S.W.3d at 772; Keokuk Inv. Co., 530 S.W.2d at 509.8

         8
           While neither Lancaster nor Keokuk directly confronted a situation, like this one, in which the original
grantor's successor was asserting a claim of adverse possession against the original grantee's successor, there is no
indication that Missouri courts would divert from this rule.

                                                          17
         Point five on appeal is denied.



                                                    Conclusion

         The trial court's judgment is affirmed.9 The Naumans' acquired title to the .6 acre

tract10 by adverse possession.11



                                                        __________________________________
                                                        Cynthia L. Martin, Judge


All concur.




         9
           Because Soderholm I reversed the judgment in favor of the Soderholms on the Naumans' claim for adverse
possession and remanded for further findings, by necessary implication Soderholm I required the trial court on
remand to address as well its initial entry of judgment in favor of the Soderholms quieting title to the .6 acre tract in
their favor. Because Judgment II found in favor of the Naumans on their claim of adverse possession to the .6 acre
tract, and expressly found that the Soderholms "have no right, title or interest in, or claim to, the .6 acres," Judgment
II operates to vacate Judgment I's entry of judgment quieting title in favor of the Soderholms as to the .6 acre tract.
          10
             The legal description for the .6 acre tract is set forth on page 6 of Judgment II and is incorporated herein
by reference.
          11
             Just prior to oral argument, the Soderholms filed a motion to supplement the legal record with a duplicate
copy of exhibit 101. Given our disposition of the point on appeal addressing this exhibit, the motion is denied as
moot.

                                                           18